Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-5, 7-12, and 21-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7 and 30, the art of record does not teach the claimed method of manufacturing a wind turbine blade.
U.S. Publication 2017/0120336 (DeMuth) teaches a method of manufacturing at least a lengthwise portion of a wind turbine blade, through an additive manufacturing process, including computer controlled deposition of individual layers of material based on a computer model of a part, depositing a main body in a plurality of layers.
Demuth fails to teach forming a recess in the main body, inserting a structural element into the recess, and the structural element being configured to reinforce the lengthwise portion under load during use of the wind turbine blade. Demuth also fails to teach depositing the first region which includes depositing a first honeycomb structure that encapsulates a plurality of voids that form a volume of void space in the first region and the 
U.S. Publication 2011/0031759 (Mitsuoka) teaches a method of manufacturing of a wind turbine blade, at a cross section of the main body includes a first region of a first density that surrounds a second region having a volume of void space and being of a second density, the first density being greater than the second density due to the volume of void space in the second region and forming a surface layer that bounds the first region and that forms an exterior surface of the wind turbine blade and depositing the second region includes depositing, a honeycomb structure that encapsulates a plurality of voids that form the void space.
Mitsuoka fails to teach forming a recess in the main body, inserting a structural element into the recess, and the structural element being configured to reinforce the lengthwise portion under load during use of the wind turbine blade. Mitsuoka also fails to teach depositing the first region which includes depositing a first honeycomb structure that encapsulates a plurality of voids that form a volume of void space in the first region and the volume of void space in the second region is greater than the volume of void space in the first region.


 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745